298 S.W.3d 594 (2009)
STATE of Missouri, Respondent,
v.
Carla JOHNSON, Appellant.
No. ED 92852.
Missouri Court of Appeals, Eastern District, Division Three.
December 8, 2009.
John K. Tucci, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
*595 Before GLENN NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Carla Johnson appeals the judgment of the trial court convicting her of arson in the first degree. We find that the trial court did not plainly err in admitting testimony about previous calls to the police regarding Johnson's actions.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).